Citation Nr: 0718749	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-35 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an earlier effective date for the restoration 
of a 10 percent rating for residuals of fracture of the right 
thumb retroactive to the date of prior termination on October 
1, 1979.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1972.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO increased the 
disability rating for residuals of right thumb fracture from 
zero percent to 10 percent disabling effective May 30, 2003.  
The veteran appealed the effective date of award arguing for 
retroactive compensation dating to back to when his 
compensation was previously terminated on October 1, 1979.  
In March 2006, the veteran testified before the undersigned 
via videoconference transmission.  The hearing transcript is 
associated with the claims folder.


FINDINGS OF FACT

1.  In a rating decision dated July 1979, the RO reduced the 
disability evaluation for residuals of right thumb fracture 
from 10 percent to zero percent disabling, effective October 
1, 1979.  The veteran did not appeal.

2.  The veteran filed a written claim for an increased rating 
for residuals of right thumb fracture on May 30, 2003.

3.  It is not factually ascertainable that the veteran's 
residuals of right thumb fracture increased in severity 
within the one year period prior to May 30, 2003.


CONCLUSIONS OF LAW

1.  A July 1979 RO rating decision, that reduced the 
disability evaluation for residuals of right thumb fracture 
from 10 percent to zero percent disabling, effective October 
1, 1979, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 3.105(e), 19.118, 19.153 (1979).

2.  The criteria for an effective date prior to May 30, 2003 
for the award of a 10 percent rating for residuals of right 
thumb fracture have not been met.  38 U.S.C.A. §§ 5110, 7104, 
7105 (West 2002), 38 C.F.R. §§ 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  A section 5103 
notice should advise a claimant of the criteria for 
establishing an effective date of award, see Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006), and be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Pre-adjudicatory RO letters in August and September 2003 
advised the veteran of the types of evidence and/or 
information deemed necessary to substantiate his increased 
rating claim as well as the relative duties upon himself and 
VA in developing his claim.  His claim was substantiated with 
an award of compensation benefits in September 2003, and he 
appealed the downstream issue of the effective date of award.  
A Statement of the Case (SOC) in July 2004 advised the 
veteran of the applicable criteria for determining effective 
dates and cited in full the provisions of 38 C.F.R. 
§ 3.159(b).  The claim was readjudicated in an October 2004 
Supplemental SOC.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  The veteran did not receive notice 
fully complying with the requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 prior to the initial adjudication.  In 
such circumstances, such error is presumed prejudicial to the 
veteran unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 06-7001 (Fed. Cir. May 
16, 2007).  The issue on appeal largely involves a 
retroactive review of the documents of record prior to the 
effective date of award assigned in this case.  The notice 
provided to the veteran are such that a reasonable person 
could be expected to understand what types of evidence and/or 
information is necessary to substantiate the claim.  The 
veteran has demonstrated his understanding by providing 
argument attempting to vitiate the finality of the RO's July 
1979 rating reduction decision.  Any notice deficiencies that 
may exist in this case constitutes harmless error.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and all identified 
postservice private and VA treatment records.  There are no 
outstanding requests to obtain private medical records for 
which the veteran has both identified and authorized VA to 
obtain on his behalf.  Medical examination was provided to 
the veteran in September 2003, and further examination to 
reach the issue of an earlier effective date of award is not 
warranted.  There is no reasonable possibility that any 
further assistance to the veteran by VA would be capable of 
substantiating his claim.

II.  Factual Basis

The veteran seeks restoration of a 10 percent rating for 
residuals of his right thumb fracture effective to October 1, 
1979.  According to his statements and testimony of record, 
his service-connected residuals of right thumb fracture have 
been symptomatic since his in-service injury.  He does not 
recall being notified in writing of a 1979 RO rating decision 
that terminated his 10 percent rating for residuals of right 
thumb fracture.  He was aware his payments stopped, but had 
been busy preparing for state and national boards following 
his graduation from chiropractor school.  His attempts find 
out what happened from VA personnel went unanswered.  He paid 
for three post-service surgical procedures with his own 
funds.  He filed his current claim for compensation benefits 
based upon the advice of VA medical personnel.  He believes 
that the RO's denial of retroactive benefits is arbitrary and 
unfair.

The facts in this case may be briefly summarized.  
Historically, the veteran incurred a Bennett's fracture of 
the right thumb in service.  He filed a service connection 
claim on July 29, 1976.

An RO rating decision in September 1976 granted service 
connection for residuals of right thumb fracture, and 
assigned an initial zero percent rating effective July 29, 
1976.  The veteran was notified of that decision by letter 
dated September 23, 1976.

In December 1976, the veteran filed a statement disagreeing 
with the RO's assignment of a zero percent rating.  An RO 
rating decision in July 1977, following VA examination in 
March 1977, awarded the veteran a 10 percent evaluation for 
residuals of right thumb fracture, effective July 29, 1976.  
It was noted that the evaluation was assigned pending 
examination in the future.  On July 27, 1977, the RO 
processed the award by creating a control document and award 
letter (VA Form 20-822) and sending the veteran an Original 
Disability Compensation letter (VA Form 21-6782).  See VA 
Form 21-6798 dated July 27, 1977.

An RO rating decision dated July 1979, following VA 
examination in June 1979, reduced the disability evaluation 
for residuals of right thumb fracture from 10 percent to zero 
percent disabling, prospectively effective October 1, 1979.  
On July 21, 1979, the RO processed the award creating a 
control document and award letter (VA Form 20-822a) and 
sending the veteran a Reduced Disability Compensation Letter 
(VA Form 21-6763).  See VA Form 21-6798, dated July 21, 1979.  

The veteran next filed a written claim for an increased 
rating on May 30, 2003.  Evidence received of record includes 
private treatment records showing his treatment for right 
wrist pain beginning in March 2000.  A June 2000 
electromyography and nerve conduction velocity (EMG/NCV) 
study showed severe carpal tunnel syndrome of the right 
wrist.  A September 2000 magnetic resonance imaging (MRI) 
scan showed tear of the triangular fibrocartilage medially, 
tear of the scapholunate ligament with widening of the 
scapholunate joint, significant degenerative changes 
intercarpally involving the radiocarpal joint, and 
tenosynovitis of the extensor tendon complex sheath.  He 
underwent a right carpal tunnel release in December 2000 with 
a post-operative diagnosis of status post long-standing 
navicular fracture with resultant carpal tunnel syndrome, 
right wrist.  There are no VA clinical records of treatment 
prior to May 2003.

VA examination in September 2003 diagnosed post-traumatic 
degenerative arthritis of the right wrist primarily affecting 
thumb function due to old scaphoid fracture and scapholunate 
ligament rupture.

An RO rating decision in September 2003 increased the 
evaluation for residuals of right thumb fracture to 10 
percent disabling effective May 30, 2003. 


III.  Analysis

Claims decided by the RO or the Board are subject to rules of 
finality.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  Except as 
provided by law, when a case or issue has been decided and an 
appeal has not been taken within the time prescribed by law, 
the case is closed, the matter is ended, and no further 
review is afforded.  Cook v. Principi, 318 F.3d 1334, 1339 
(Fed.Cir.2002) (en banc) (noting that the purpose of the rule 
of finality is to preclude repetitive and belated 
readjudication of veterans' benefit claims).

The law extant in July 1979 provided that the claimant be 
provided notice of a proposed reduction in compensation by 
furnishing the claimant a detailed explanation of the reasons 
for the proposed reduction and providing a 60-day period to 
present rebuttal evidence.  38 C.F.R. § 3.105(e) (1979).  The 
rating reduction was to be made effective the last day of the 
month following expiration of the 60-day notice period to the 
claimant.  Id.  A rating decision by the RO became final if a 
notice of disagreement was not filed within one year of the 
date of notice of decision.  38 U.S.C. § 4005(c) (1976); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1978).

The RO's July 1979 rating decision prospectively reduced the 
veteran's disability rating from 10 percent to zero percent 
in accordance with the provisions of 38 C.F.R. § 3.105(e).  
That is, the RO delayed a reduction in compensation benefits 
pending the expiration of a 60-day period in which the 
veteran might present further evidence and argument to rebut 
the RO's finding.  In processing the veteran's prospective 
rating reduction, the RO positively indicated sending the 
veteran VA Forms 21-6763 and 20-822a.  The actual documents 
are not of record.  The Board has attached to the record 
blank copies of these forms (in effect at the time of the 
July 1979 rating decision) showing that the veteran was 
notified of his right to a 60-day period to submit additional 
evidence against the reduction (VA Form 21-6763) and his 
right to "APPEAL" (VA Form 20-822a) the RO's determination.

Other than the allegation of nonreceipt of the notice, the 
veteran does not provide any evidence demonstrating that VA 
did not follow its regular mailing practices or that its 
practices were not regular at the time his notice was 
furnished.  As such, the presumption of regularity attaches 
to the sending of these documents so that delivery is proven.  
Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (citing 
United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 
S.Ct. 1, 71 L.Ed. 131 (1926)).  As the RO observed the due 
process provisions of 38 C.F.R. § 3.105(e) prior to the 
rating reduction, this is not a case where the rating 
reduction could be deemed void ab initio.  See generally 
Brown v. Brown, 5 Vet. App. 413, 421-22 (1993).  There is 
also no documentary evidence that the veteran submitted a 
written notice of disagreement to the July 1979 RO rating 
reduction decision.  As such, the Board finds that the RO's 
July 1979 rating decision, that reduced the disability 
evaluation for residuals of right thumb fracture from 10 
percent to zero percent disabling effective October 1, 1979, 
is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1978).

Parenthetically, the Board notes the veteran submitted a 
notice of disagreement with the RO's initial September 1976 
rating decision that granted service connection for residuals 
of right thumb fracture and assigned an initial zero percent 
rating.  Thereafter, the RO, in awarding a 10 percent rating 
in July 1977 back to the date of service connection, granted 
the veteran's claim.  The RO advised the veteran of his award 
and his appellate rights by means of a VA Form 21-6782.  He 
did not submit a notice of disagreement within one year from 
the date of this decision and that decision is final.  38 
U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1976).

Absent clear and unmistakable error in the July 1977 and July 
1979 decisions, they are final, and each is a legal bar to a 
rating in excess of that assigned by such decision prior to 
the date of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103. Error in the July 1977 and July 1979 decisions has 
not been alleged.

As such, the controlling law states that the effective date 
of an award based on a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation specifies that an effective date of 
an award based upon a claim for increased disability rating 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2006).  An 
earlier effective date of award may only be assigned if the 
claim for an increase is received within one year of the date 
that the increase was factually ascertainable.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. 
§ 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  Where, as in this 
case, a formal claim has already been allowed, certain 
submissions will be accepted as an informal claim such as a 
report of examination or hospitalization by the VA.  
38 C.F.R. §§ 3.157(b)(1)-(b)(3) (2006).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2006).  The United States Court of Appeals for the Federal 
Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

The record reflects that, following the final RO decision in 
July 1979, the veteran next filed a written claim for an 
increased rating on May 30, 2003.  There are no records of VA 
treatment prior to this time that may be accepted as an 
informal claim for an increased rating.  See 38 C.F.R. 
§ 3.157(b)(1).  Private records dated prior to May 30, 2003, 
show treatment for the wrist; however, none of these were 
received prior to May 30, 2003.  See 38 C.F.R. § 3.157(b)(2).  
The veteran has argued that his service-connected residuals 
of right thumb fracture has been symptomatic since service, 
and his private clinical records reflect his need for private 
surgical treatment more than two years prior to his filing 
for an increased rating.  It is not factually ascertainable 
from the lay and medical evidence that an increase in 
disability occurred in the one year period prior to May 30, 
2003.  As such, the Board finds that an effective date prior 
to May 30, 2003 for the award of increased compensation for 
residuals of right thumb fracture is not warranted.


ORDER

The claim for an earlier effective date for the restoration 
of the 10 percent rating for residuals of fracture of the 
right thumb retroactive to October 1, 1979 is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


